Per Curiam:

The parties were divorced by a Florida court in 1967. Respondent continues to live in the State of Florida, while appellant lives in this State. Since the time of the divorce, respondent, through various actions, has sought enforcement of the child support and alimony provisions of the divorce decree. The present action was commenced by respondent for contempt and to recover alleged arrearages in child support and alimony. Other relief, not pertinent here, was sought in addition.
The lower court, among other things, granted respondent a judgment against appellant in the amount of $16,471.05 for arrearages in child support and alimony. The lower court’s determination of arrearages was based on a statement of account by the office of the Florida court which receives support payments being paid through the court.
*110Reliance on this statement of account was in error since the statement reflected on its face that the child support ar-rearages were computed for each of the parties’ two children as if the support obligation continued until the age of emancipation. The evidence before the lower court, on the other hand, clearly indicated that appellant was given custody of the older child of the parties in April 1974 when the child was 15 years old.
Accordingly, the order of the lower court is reversed insofar as it granted respondent a judgment against appellant in the amount of $16,471.05. The case is remanded to the lower court for a hearing on the issue of arrearages, with each party being given the opportunity to present evidence to establish the amount of arrearages in both child support and alimony.
Reversed in part and remanded.